Exhibit 2.1 AGREEMENT AND PLAN OF MERGER AND REORGANIZATION THIS AGREEMENTANDPLANOFMERGERAND REORGANIZATION (“ Agreement ”) is made and entered into as of January 30, 2015, by and among LUNA INNOVATIONS INCORORATED , a Delaware corporation (“ Parent ”); API MERGER SUB, INC. , a Delaware corporation and a wholly owned subsidiary of Parent (“ Merger Sub ”); and ADVANCED PHOTONIX, INC. , a Delaware corporation (the “ Company ”). Certain capitalized terms used in this Agreement are defined in Exhibit A . RECITALS A.
